Russell, C. J.
The description in the mortgage fi. fa. did not follow the mortgage, nor did the levy follow the fi. fa. It appears, from the evidence, that in the militia district in which the mortgaged crops were located the mortgagor had two farms. There was no parol evidence locating the property described in the mortgage as “Clark’s place,” nor any testimony identifying the property described in the levy with that which had been mortgaged. Consequently the court erred in overruling the motion for a new trial. Judgment reversed.
Citations by counsel: Broach v. O’Neal, 94 Ga. 475; Stephens v. Tucker, 55 Ga. 543; Krine v. Tifts, 65 Ga. 644.
Davis & Sturgis, for plaintiff in error
Evans é Barrett, contra.